42 A.3d 1002 (2012)
John J. RICHARDS, Appellant,
v.
COMMONWEALTH of Pennsylvania, et al., Department of Corrections, Jeffrey Beard, Former Secretary; SCI-Houtzdale Employees, Randall Britton, Former Superintendent; David Perry, Business Office Manager, Tanja Hayles, Inmate Records; Doreen Dick, Inmate Accounts; Philadelphia County, Eugene Tull, Costs and Fines Supervisor Clerk of Quarter Sessions Philadelphia County, Appellees.
No. 42 EAP 2011
Supreme Court of Pennsylvania.
April 25, 2012.

ORDER
PER CURIAM.
AND NOW, this 25th day of April, 2012, upon agreement of Appellant and the Corrections Appellees that the Commonwealth Court misconstrued the factual allegations of Appellant's Amended Petition for Review, the Order of the Commonwealth Court is VACATED, and the case is REMANDED for reconsideration of the preliminary objections.